Filed 5/20/13 P. v. Bernal CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----



THE PEOPLE,                                                                                  C072782

                   Plaintiff and Respondent,                                    (Super. Ct. No. LF012498A)

         v.

DAVID RAMOS BERNAL,

                   Defendant and Appellant.




         Appointed counsel for defendant David Ramos Bernal has asked this court to
review the record to determine whether there exist any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436 (Wende).) We shall affirm the judgment.
                                                 BACKGROUND
         On April 2, 2012, the People filed an amended information charging defendant
with 10 counts of lewd and lascivious acts on a child under 14 years of age (Pen. Code,1
§ 288, subd. (a)). It was alleged as to all counts that defendant committed the offense



1   Further undesignated statutory references are to the Penal Code.

                                                             1
against more than one victim (§ 667.61, subd. (e)(5)), that he had a prior conviction for a
sexual offense (§ 667.71), that he had been convicted of a serious felony (§ 667, subd.
(a)(1)) and a strike (§ 1170.12, subd. (b)), and that he was ineligible for probation
because he had been convicted of violating section 288, subdivision (a), involving more
than one victim (§ 1203.066, subds. (a)(5), (a)(7)).
       On September 25, 2012, the People amended the information to charge continuous
sexual abuse of a child under 14 years of age (§ 288.5, subd. (a)) as count 4. Defendant
thereafter pled guilty to counts 4 and 9 and admitted the prior strike and the prior serious
felony conviction, on the understanding that the remaining counts and allegations would
be dismissed and he would receive a stipulated state prison term of 29 years.
       The trial court recited the factual basis for the plea as follows: Defendant
continuously abused victim N.D. (born in August 1997) sexually on or about the years
2001 through 2003. He committed a lewd act upon victim V.D. (born in December 1999)
on or about the years 2006 through 2011. On or about April 16, 1991, in San Joaquin
County Superior Court, he pled guilty to violating section 288, subdivision (a).
       On November 5, 2012, the trial court imposed the stipulated 29-year prison term,
consisting of 12 years on count 4, doubled to 24 years for the strike, plus five years for
the prior serious felony. The court ran the sentence on count 9 (three years, doubled to
six years for the strike) concurrent to count 4. The court awarded 699 days of
presentence custody credit (608 days of actual credit and 91 days of conduct credit). The
court imposed a $240 restitution fine (§ 1202.4, subd. (b)) and a $240 suspended parole
revocation restitution fine (§ 1202.45), an $80 court security fee (§ 1465.8), and a $60
criminal conviction assessment (Gov. Code, § 70373).
                                      DISCUSSION
       Counsel filed an opening brief that sets forth the facts of the case and requests this
court to review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal.3d 436.) Counsel advised defendant of the right to file a

                                              2
supplemental brief within 30 days of the filing date of the opening brief. More than 30
days have elapsed, and we have received no communication from defendant. Having
undertaken an examination of the entire record, we find no arguable error that would
result in a disposition more favorable to defendant.
                                     DISPOSITION
       The judgment is affirmed.



                                                          DUARTE                 , J.



We concur:



          NICHOLSON                      , Acting P. J.



           MAURO                         , J.




                                                3